Title: From George Washington to Thomas Sim Lee, 7 June 1781
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir
                            Head Quarters New Windsor 7th June 1781
                        
                        By a Resolve of Congress of the 31st of May two Battalions of Infantry and a Corps of those consisting of
                            sixty four Dragoons are required of the State of Maryland to serve for three Months from the time of their respectively
                            rendezvousing at the Place or Places directed by me. Your Excellency has no Doubt, been made acquainted, that the
                            foregoing requisition is founded upon the alarming Progress which the Enemy are making in Virginia. You will be pleased
                            therefore to give Orders to the Officers commanding the respective Corps to march by Detachment as they are raised and
                            equipped to whatever Place may be the Head Quarters of the American Army in Virginia or in Maryland (should the Enemy have
                            advanced into that State) and take their further Commands from the General or other commanding Officer. I need but refer
                            your Excellency to the Circular Letter of the President of Congress of the 1st inst. for the Reasons which ought to
                            influence the Exertions of Your State most particularly at this Moment. I have the Honor to be with great Respect Your
                            Excellency’s Most Obedt & very humble Servt
                        
                            Go: Washington

                        
                    